Citation Nr: 1603218	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1974 until September 1979.

In an April 2011 decision, the Board of Veterans' Appeals (Board) denied the Veteran's claim for entitlement to a disability rating in excess of 30 percent for a left shoulder disability, and determined that entitlement to a TDIU had been raised as an element of the increased rating claim, and remanded the claim for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2013, the Board remanded the matter to obtain an adequate opinion as to what effect the Veteran's service-connected disabilities had on his ability to work.  The matter has since been returned to the Board for further appellate review.

The issue of entitlement to payment or reimbursement for the costs of medical expenses was raised in an August 2006 statement (VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In the Board's April 2011 decision, the Board referred that issue back to the AOJ for appropriate action.  To date, there is nothing in the record to indicate that any action has been taken.  Accordingly, the issue of entitlement to payment or reimbursement for the costs of medical expenses is again referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's service-connected disabilities do not render the Veteran unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran dated June 2011, and through subsequent development letters dated November 2013 and June 2014.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting with the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, the RO has obtained service and VA medical records.  Also, VA provided the Veteran a relevant examination by an appropriate VA examiner in September 2014.  VA treatment records have been associated with the record.  The Veteran's representative has also provided statements and argument in support of the claim.  The Veteran has not identified any evidence that has not otherwise been obtained.  

Additionally, the Board also finds substantial compliance with the Board's September 2013 remand directives.  In the Board's September 2013 decision, this matter was remanded to obtain a new VA examination that addressed whether the Veteran's service-connected disabilities in combination rendered him unable to secure and maintain substantially gainful employment.  The examiner was also instructed to provide an opinion as to whether the Veteran's paper route was considered to be marginal employment, characterized by annual earnings less than $11,170.  Accordingly, in September 2014 the RO afforded the Veteran a new VA shoulder examination.  The resulting VA examination report adequately described the functional impact of the Veteran's service-connected disabilities on his employability.  Although the examiner did not provide an opinion as to whether the Veteran's paper route was considered to be marginal employment, the Board notes that this question is more appropriately resolved by the adjudicator.  The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381(2013) (observing that "medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, but it is the rating official who is responsible for interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.") (citing 38 C.F.R. § 4.10 (2015)) (internal quotation marks omitted).  In this case, the VA examination report adequately described the functional limitations and effects of the Veteran's service-connected disabilities on his ordinary activity in sufficient detail to allow the Board to make the legal determination as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Thus, there has been substantial compliance with the Board's September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The VA may assign a TDIU where the degree of impairment from service-connected disabilities renders it impossible for the average person to maintain a substantially gainful occupation.  See 38 C.F.R. § 4.15 (2015).  The schedular requirements for TDIU provide that if there is only one service-connected disability, that disability must be ratable at 60 percent or more; and, if there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

A veteran who fails to meet these percentage standards may still qualify for an extraschedular TDIU rating under 38 C.F.R. § 4.16(b)(2015).  Under that provision, VA will grant a TDIU when the evidence shows that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  

When there is an approximate balance of positive and negative evidence as to any issue material to a determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran is service-connected for recurrent right anterior shoulder dislocation, rated as 40 percent disabling; and recurrent left anterior shoulder dislocation, rated as 30 percent disabling; for a combined disability rating of 60 percent.  For the purposes of a TDIU claim, disabilities of both upper extremities will be considered as one disability.  Therefore, as the Veteran's bilateral shoulder disabilities combine to produce a single 60 percent disability rating, he is eligible for TDIU under 38 C.F.R. § 4.16(a), provided that the evidence shows he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In January 2008, the Veteran attended a hearing at the RO before a Decision Review Officer in connection with his claims for increased disability ratings for his right and left shoulder disabilities.  During the hearing, the Veteran testified that he had to give up his job as an auto parts stocker due to his bilateral shoulder disabilities, and that he was currently working as a newspaper carrier.  The Veteran stated that the paper route "is pretty much all I can handle[.]"  During the hearing the Veteran also reported leaving a job at a power company due to his shoulders, injuries from a fall, and "an episode" with his back.  He also reported that he previously worked as a cab driver, but quit for financial reasons.  

In June 2011, the VA sent a VCAA notice letter requesting that the Veteran complete and return an Application for Increased Compensation Based on Unemployability (VA Form 21-8940), and requesting that the Veteran provide information regarding his wages and employment from January 2006 to present.  The Veteran did not submit the requested form or evidence.  In a June 2011 VCAA notice response, the Veteran stated that he did not have any additional evidence to submit.

In September 2011, the Veteran was afforded a VA shoulder and arm examination in connection with his TDIU claim.  The examiner noted that the Veteran's bilateral shoulder disabilities impacted his ability to work.  In particular, the examiner noted that the Veteran reported that he was unable to perform his job requirements as an auto parts stocker because he was unable to lift his arms over his head to stock shelves.  The Veteran reported that he currently worked as a newspaper carrier, and although he could not throw the papers, he was able to drive up to the driveway to deliver them.  He reported working on the paper route for a "number of years."

In a December 2011 rating decision, the RO denied entitlement to a TDIU and issued a supplemental statement of the case (SSOC).  In a January 2012 SSOC Notice Response, the Veteran stated that he did not have any additional evidence to submit.  

In an April 2012 Social Security Administration (SSA) work history report, the Veteran reported that from 1995 until 2000 he worked as a painter, from May 2000 until May 2007 he worked as a driver for an auto parts company, from 2002 until 2004 he worked as a cab driver, and from June 2007 until February 2012 he worked as a newspaper carrier.  With regard to his newspaper carrier position, the Veteran reported that he earned wages in the amount of $900 per month, and worked 40 hours per week.  His job duties as a newspaper carrier included preparing bundles of newspapers for home delivery.  

In an April 2012 SSA disability report, the Veteran reported that his ability to work was limited by neck and shoulder pain, carpal tunnel, diabetes, high blood pressure, gout, arthritis, and back pain.  He reported that he stopped working in February 2012 due to those conditions.  In a section pertaining to job history, the Veteran reported that he previously earned $460 bi-weekly as a newspaper carrier.

In an additional, undated SSA work history report, the Veteran again reported that he earned $460 bi-weekly as a newspaper carrier.

In a December 2012 Social Security Administration decision, the Veteran was found to be disabled for SSA purposes.  In that decision, the SSA made the following relevant determinations: the Veteran had not engaged in substantial gainful activity since December 31, 2009; he had the severe impairment of degenerative disc disease of the lumbar spine; he had the residual functional capacity to perform the full range of light work as defined in 20 C.F.R. 404.1567(b); he was currently unable to perform the past relevant work of delivering auto parts; he had at least a high school education; and that his past relevant work was unskilled.

In September 2014, the Veteran was afforded another VA shoulder and arm examination.  At that time, the Veteran reported that he stopped delivering papers two years prior, but did not indicate why.  He again stated that was unable to throw the papers, but that he was able to drive up to the driveway to deliver them.  The examiner noted that the Veteran's shoulder disabilities impacted his ability to work because he was unable to lift anything above the shoulder level.  The examiner opined that "the condition claimed is less likely than not ... proximately due to or the result of the Veteran's service connected condition."  The Board interprets this opinion to mean that it was less likely than not that the Veteran's service connected disabilities rendered him unemployable.  In support of that opinion, the examiner noted that the Veteran's shoulder disabilities would prevent him from working physical, but not sedentary jobs.  The examiner further noted that the Veteran's paper route would not require over-the-head arm movements, and therefore he was still able to work as a newspaper carrier.  

Based on a preponderance of the evidence, the Board finds that entitlement to a TDIU is not warranted.  The evidence does now that the Veteran is unable to secure or maintain substantially gainful employment solely due to his service-connected bilateral shoulder disabilities.  The Board notes that, in applying for SSA disability benefits, the Veteran claimed that several disabilities for which he is not service-connected limited his ability to work; namely neck pain, carpal tunnel, diabetes, high blood pressure, gout, arthritis, and back pain.  He reported that he stopped working due to those disabilities, in addition to his service-connected bilateral shoulder disabilities.  Such evidence does not indicate that the Veteran is unemployable solely due to his service-connected disabilities.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

Further, the Veteran has testified at the January 2008 hearing, stated at the September 2011 VA examination and the September 2014 VA examination, that his bilateral shoulder disabilities did not prevent him from working as a newspaper carrier.  In addition, the Veteran reported that he previously worked as a cab driver, but stopped for financial reasons and not because of his bilateral shoulder disabilities.  This evidence indicates that the Veteran's bilateral shoulder disabilities did not preclude him from employment as a newspaper carrier or cab driver.

The Board recognizes that the SSA found that the Veteran had not engaged in substantial gainful activity since December 31, 2009; however, as noted above, the VA applies different standards than SSA when determining what constitutes substantially gainful employment; moreover, the SSA determination was based largely on his back disability for which he is not service-connected.  See Faust v. West, 13 Vet. App. 342 (2000).  

With regard to whether the Veteran's newspaper carrier job constituted marginal employment, the Board notes that the Veteran has reported bi-weekly earnings of $460 as a newspaper carrier, which translates to $11,960 annually.  He further reported that he last worked as a newspaper carrier in 2012.  The 2012 U.S. Census Bureau poverty threshold for one person was $11,720 annual income.  U.S. Census Bureau, Poverty Thresholds by Size of Family and Number of Children (2012) (https://www.census.gov/hhes/www/poverty/data/threshld/).  The Board notes that, for the period of time that the Veteran was employed as a newspaper carrier, he earned income in excess of the poverty threshold, and thus, his employment was not  marginal.  

The Board acknowledges that on one SSA form, the Veteran indicated that he made $900 monthly as a newspaper carrier; however, on two other occasions he reported his income as $460 biweekly.  In addition, a review of the Veteran's invoices show that he was paid bi-weekly, therefore the Board finds that the reported bi-weekly income of $460 to be more accurate.  

Additionally, the Board notes that the medical evidence of record shows that the Veteran is capable of sedentary employment.  To this end, the Board notes that the Veteran was previously employed as a cab driver, and only left that job due to financial reasons.  There is no evidence of record to suggest that the Veteran's service-connected disabilities prevent him from being employed in a similar capacity.

Lastly, the Board notes that the Veteran has not submitted any additional evidence or statements in support of a claim for entitlement to TDIU, despite multiple requests.

In sum, the evidence of record shows that the Veteran's service-connected disabilities alone have not rendered him unable to secure or maintain substantially gainful employment.  As the evidence preponderates against the claim, there is no benefit of the doubt to resolve, and entitlement to a TDIU is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16.  


ORDER

Entitlement to TDIU is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


